UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 17, 2011 (August 15, 2011) UNITED STATES OIL AND GAS CORP (Exact Name of Registrant as Specified in Charter) Delaware 000-53971 26-0231090 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11782 Jollyville Road, Suite 211B Austin, Texas 78759 (Address of Principal Executive Offices) (512) 464-1225 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14.a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On August 16,2011, the Registrant fileda press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. ExhibitNo. Description Press release dated August 16, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 17, 2011 UNITED STATES OIL AND GAS CORP By: /S/Alex Tawse Name: Alex Tawse Its: Chief Executive Officer
